DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) s 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0046249 to Ponticiello et al., (hereinafter “Ponticiello”).
As discussed in the previous office action, Pontiviello discloses expandable vinyl aromatic polymers comprising at least one blowing agent and dispersed coke particles.  See the entire document, all illustrative examples.  The amounts of coke in in the compositions is disclosed as from 0.05 to 25 wt % with respect to the vinyl aromatic polymer (claim 1), and is disclosed in, for example, illustrative example 10 as about 4 wt % of the expandable composition.  The reference further discloses that the preferred amounts of coke are  between 4 and 6 wt %. [0114]. 

 	Ponticiello further discloses foams obtained from molding of expanded vinyl aromatic polymers of its disclosure and reports that thermal conductivity of such foams is 30. 5 mW/m.K  for foams of density of 17 kg/m3 as per example 10, which is lower than  the thermal conductivity of the foams of either  15 and 18 kg/m3 density of comparative examples 4-6 of the instant application.  Further it is noted that, as per illustrative examples of the instant application, the thermal conductivity is achieved   for compositions containing 6 wt % of coke, i.e., a significantly higher amounts of coke as compared to the compositions disclosed in illustrative example 10 of Ponticiello.  It is further noted that thermal conductivity significantly decreases with amounts of coke as evident from illustrative examples of Ponticiello.  For example, thermal conductivity of foams of the same density decreases from 32.0 mW/mK to 30.5 mW/mK for foams containing 2 and 4 wt % of coke respectively (as per examples 7 and 10 of Ponticiello, everything else being identical).  Thus, it is reasonably expected that  foams of illustrative example 1 (or 7) of Ponticiello, but containing higher amounts of coke (such as 6 % as in ALL of the illustrative 
Based on totality of evidence on record that includes illustrative examples 7 and 10 of Ponticiello (clearly showing significant decrease of thermal conductivity with increase  of the  coke amounts) and illustrative examples of the instant application (showing that comparative foams exhibit thermal conductivities of 18 and 15 g/l density foams higher than the foams of illustrative example 10 of Ponticiello at much higher coke amounts) it is reasonable believed that foams of ponticiello as disclosed in illustrative examples 7 or 10 but with higher coke amounts such as expressly disclosed 6 wt % (comparable to amounts of coke in all of the illustrative examples of the instant application) would necessarily exhibit the claimed thermal conductivity at 12 g/l density. 
The burden is shifted to the applicants to provide factual evidence to the contrary. 

However, it is reasonable believed that coke used in, at least illustrative example 10 (and other examples) inherently exhibit the claimed Lc and D50.
This believe is based on the examples and comparative examples of the instant application.
As discussed above, at about 4 wt % loading of coke the thermal conductivity of foam molding of 17 kg/m3 is 30.5 mW/m.K .  It is expectred to be significantly lower for coke loading of about 6 wt % which is comparable to the illustrative examples of the instant application.  This believe is based on the fact that thermal conductivity wad decreased from 32 mW/m.K in example 7 using about 2 wt % of coke to 30.5 mW/m.K for example 10 using about 4 wt % of coke.
As evident from illustrative example 1-3 and comparative examples 4 and 5, such low conductivities could only be achieved for coke with the claimed D50 diameter.

Thus, from the thermal conductivity reported by Ponticiello and from the results reported in illustrative and comparative examples of the instant applications, it is reasonable believed that coke disclosed in referenced illustrative example of Ponticiello inherently exhibit the claimed Lc and D50.
The burden is shifted to the applicants to provide factual evidence to the contrary. 
The invention as claimed, therefore, is fully within the purview of the Ponticiello reference and increased amounts of coke (as compared to illustrative examples) would have been at least obvious from expressed disclosure of suitable amounts of coke in invention of Ponticiello. 

Claim s 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponticiello in combination with WO 2014/102137 to Total Recearch and Tecnology Feluy, (hereinafter “Total Technology”).
The disclosure of Ponticiello is discussed above.

Ponticiello does not expressly discloses polymeric flame retardants.  However  it is well known in the art that polymeric brominated compounds are functional equivalents to the brominated compounds expressly disclosed by Ponticiello as flame retardants that are commonly used for production of expandable vinyl aromatic polymers.  See, for example, Total Technologies,   [0075-82]. See also Total Technologies for disclosure of flame retardant synergists corresponding to  the claims in, for example, [0083]
Ponticiello further expressly discloses that various conventional additives, such as nucleating agents, may be added to the expandable compositions.  Ponticiello [0036, 0046].
As per Total Technologies, wax of the claimed molecular weight is a known nucleating agent and is commonly used in the amounts corresponding to the claims in expandable vinyl aromatic compositions.  See Total Technologies [0064-66], illustrative examples.

Ponticielly discloses a process of obtaining expandable beads by extrusion of molten expandable compositions, including steps of preparing separately masterbatches of vinyl aromatic polymer such a polystyrene (PS) and coke, separate addition of foaming agents etc,.   
Ponticiello does not disclose a process that fully correspond to the claimed process.
However, Total Technologies teach that he process of preparation of beads or granules of an expandable vinyl aromatic polymer comprising the steps that fully correspond to the claimed process is a known process of preparation of beads or granules of an expandable vinyl aromatic polymers and may be used in place of other processes including those disclosed by Ponticiello.  See Total Technologies, [0089-93].
 Specifcally, the process disclosed by Total Technologies includes steps of a. producing a polymer melt stream of an expandable vinyl 
As discussed in claim 10, for example, between 5 and 30 % of the main polymer stream is derived in step b) to form the additional polymer stream.  In step c), the coke particles and the foam cell regulator are dispersed in the additional polymer stream by means of an extruder, (claim 11), and the dispersion in step c) is performed in the polymer melt at a temperature comprised between above 180°C [0093].
Addition of a stabilizer is discussed in [0085], and also discussed I n Ponticiello [0036 and 0056].  Neither reference specifically address the step in which a stabilizer is added, however sequence of adding non-reactive 
Therefore, using a process as disclosed by Total technologies to process expandable vinyl aromatic compositions of Ponticiello to obtain expandable beads would have been obvious with reasonable expectation of success as such process is a known alternative process to produce expandable beads based on vinyl aromatic/coke compositions.


Response to Arguments
Applicant's arguments filed 6-8-2021 have been fully considered but they are not persuasive. The applicants argue that Ponticiello does not teach or suggest the limitations of “wherein the expandable vinyl aromatic polymers comprise between 4 and 6% by weight of coke; and, wherein polymer foams obtained from the molding of the expandable vinyl aromatic polymers, comprise a thermal conductivity, (k) measured according to ISO 8301, of: 31.0 mW/m.K or less at a foam density of 12.5 kg/m3 or lower"  
First it is noted that the referenced example 1 of Ponticiello containg onlt 1 wt % of coke, and therefore, is outside of the scope of the claimed invention that requires at least 4 wt % of coke.  Therefore, the referenced example is irrelevant to the claimed invention or the properties of the claimed foams which claimed foams necessarily contains at least 4 times the amount of coke disclosed in illustrative example 1 of Ponticiello. 
It s further noted that cording to illustrative examples of Ponticiello it is quite clear that thermal conductivity decreases significantly with increase of coke content. 
The applicants argue that  example 10 of ponticiello cited in the Office action “fails to teach the claimed foam density. In fact, it logically follows that in order to further reduce the desired thermal conductivity of the cited compositions, the foam density would have to be increased rather than decreased. Accordingly, nothing in the cited reference teaches that 4 and 6 
This arguments is not convincing either.
First, it is noted that the density of the foam is not claimed in any of the claims.  What is claimed is the thermal conductivity property of the foam when it has the density of 12 kg/m3 (or as previously claimed thermal conductivity that foam would exhibit at three different densities).  While Ponticiello does not exemplify foams of 12 kg/m3 density, such densities are within the purview of the reference as discussed above.  Moreover, to meet the claimed limitations the foams of disclosed in the reference do not have to exhibit any specific density, as the density is not claims.  The foams disclosed in the reference have to exhibit the claimed thermal conductivity of and when they are foams to the density of 12 kg/m3. 
As discussed above and in the previous office cation, based on the evidence of record, it is reasonable believed that the foams as disclosed in illustrative example 10 of Ponticiello would exhibit the claimed thermal conductivity at the claimed density when the amounts of coke is increased to 6 wt % as in all illustrative examples of the instant application. 

Just because the reference does not disclose a certain property of the product does not make the claimed product patentably distinct from the product of the prior art.
The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer; see Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  Inter. 1985). It is therefore insufficient to merely argue that the prior art does not recognize properties used to describe the claimed invention by applicant.

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ